Case 1:19-cv-00552-LEW Document 180 Filed 04/07/21 Page 1 of 2                 PageID #: 2570




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


LOBSTER 207, LLC,                                  )
                                                   )
              Plaintiff                            )
                                                   )
       v.                                          )      1:19-cv-00552-LEW
                                                   )
WARREN B. PETTEGROW, et al.,                       )
                                                   )
              Defendants                           )


                   ORDER ON MOTION FOR CLARIFICATION

       Plaintiff asks the Court to clarify its March 24, 2021, discovery order. (Order, ECF

No. 176.) Plaintiff specifically asks the Court to clarify whether the order, which requires

Plaintiff to produce certain documents of Plaintiff’s pricing and purchasing of lobsters, is

limited to purchases of lobsters, is limited to the lobsters from the BJ Co-op and Trenton

Bridge. (Motion, ECF No. 177.)

       As Defendants note, Plaintiff’s motion is essentially a request for the Court to revisit

or reconsider the discovery order. That is, Plaintiff argues for a limitation on the scope of

the order. To be entitled to reconsideration, a party must demonstrate “(1) the availability

of new evidence not previously available, (2) an intervening change in controlling law, or

(3) the need to correct a clear error of law or to prevent manifest injustice.” Int’l Ass’n of

Machinists & Aerospace Workers v. Verso Corp., 121 F. Supp. 3d 201, 217 (D. Me. 2015)

(citation and internal quotation marks omitted).
Case 1:19-cv-00552-LEW Document 180 Filed 04/07/21 Page 2 of 2              PageID #: 2571




       Plaintiff has not demonstrated a basis for reconsideration. Because the prices

charged and paid for lobsters are relevant to Plaintiff’s claimed damages as well as

Plaintiff’s assertions of misrepresentation, the Court discerns no reason to reconsider its

decision. Accordingly, the Court denies Plaintiff’s motion for clarification.


                                        NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                 /s/ John C. Nivison
                                                 U.S. Magistrate Judge

Dated this 7th day of April, 2021.




                                             2
